DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2020 and 02/16/2021 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “208” has been used to designate both “plurality of hardware clients” and “object oriented memory device” (See figure 2).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “402” has been used to designate both “at least one physical memory” and “object” (See figure 4).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “210” (See specification; page 13, para 0073).
412” (See Specification; page 17, para 0086).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 6, 9, 14 – 17, 19 – 22, 25 and 30 - 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 6,298,401 B1) (hereinafter “Anderson”).

	Anderson discloses; 
Regarding claim 1, a hardware client of an object-oriented device [i.e., a data storage system 100 (see figure 1), (col. 3, line 39 - 42)], the hardware client configured to: 
generate an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method [i.e., Requesters are components i.e., servers or clients which share information (emphasis added) stored on devices 110 and 112 (col. 3, lines 54 – 59), (see figure 1), (col. 6, line 43 – 44)]; and 
transmit the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client [i.e., storage devices 110 and 112 are also provided with an input/output (I/O) channel attachment to requesters 116, 118 and 120, which will access devices 110 and 112. Requesters are components i.e., servers or clients which share information (emphasis added) stored on devices 110 and 112 (col. 3, lines 54 – 59), (see figure 1), (col. 6, line 43 – 44)].
	Regarding claim 3, the hardware client of claim 1, wherein the hardware communications interface includes two uni-directional streaming message bus (SMBus) busses [i.e., interconnect 122 is the physical infrastructure over which all components in network attached storage system 100 communicate with one another (col. 4, lines 5 – 15), (see figure 1)].
	Regarding claim 4, the hardware client of claim 1, wherein the object class is a object class [i.e., object 124, object 126 (see figure 2)].
	Regarding claim 5, the hardware client of claim 1, wherein the at least one method includes write method or read method [i.e., each of storage devices 110 and 112 are object oriented devise which operate in a mode in which data is organized and accessed as objects 124-126 (col. 4, lines 51 – 60), (see figure 2)]
Regarding claim 6, the method of Claim 1, wherein the object is a new object to be instantiated in the at least one physical memory [i.e., storage devices 110 – 112 includes drives, redundant array of independent discs (RAID) subsystems, tape drives, tape libraries, optical drives…(col. 3, lines 50 – 53)], and wherein the object-oriented message is a request to declare the new object, the request including the object class for the new object, the object class defining the new object 
Regarding claim 9, the hardware client of claim 1, wherein the hardware is a central processing unit [i.e., a data storage system 100 (see figure 1), (col. 3, line 39 - 42)].
Regarding claim 14, the hardware client of claim 1, wherein the object is a first-in-first-out (FIFO) object and wherein the at least one data member is a data element of the FIFO object [i.e., storage devices 110 – 112 includes drives, redundant array of independent discs (RAID) subsystems, tape drives, tape libraries, optical drives…(col. 3, lines 50 – 53)].
Regarding claim 15, the hardware client of claim 1, wherein the object is a stack object and wherein the at least one data member includes nested thread context [i.e., each of storage devices 110 and 112 are object oriented devise which operate in a mode in which data is organized and accessed as objects 124-126 (col. 4, lines 51 – 60), (see figure 2)].
Regarding claim 16, the hardware client of claim 1, wherein the object-oriented message includes a message type [i.e., each of storage devices 110 and 112 are object oriented devise which operate in a mode in which data is organized and accessed as objects 124-126 (col. 4, lines 51 – 60), (see figure 2)].
Regarding claim 17, a method comprising: 
generate an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method [i.e., Requesters are components i.e., servers or clients which share information (emphasis added) stored on devices 110 and 112 (col. 3, lines 54 – 59), (see figure 1), (col. 6, line 43 – 44)]; and 
transmit the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client [i.e., storage devices 110 and 112 are also provided with an input/output (I/O) channel attachment to requesters 116, 118 and 120, which will access devices 110 and 112. Requesters are components i.e., share information (emphasis added) stored on devices 110 and 112 (col. 3, lines 54 – 59), (see figure 1), (col. 6, line 43 – 44)].
Regarding claim 19, the method of claim 17, wherein the hardware communications interface includes two uni-directional streaming message bus (SMBus) buses and wherein the transmitting includes transmitting the object-oriented message over a given SMBus of the two uni-directional SMBus buses [i.e., interconnect 122 is the physical infrastructure over which all components in network attached storage system 100 communicate with one another (col. 4, lines 5 – 15), (see figure 1)]
Regarding claim 20, the method of Claim 17, wherein the object class is a buffer object class [i.e., object 124, object 126 (see figure 2)].  
Regarding claim 21, the method of Claim 17, wherein the at least one method includes write method, read method [i.e., each of storage devices 110 and 112 are object oriented devise which operate in a mode in which data is organized and accessed as objects 124-126 (col. 4, lines 51 – 60), (see figure 2)].  
Regarding claim 22, the method of Claim 17, wherein the object is a new object to-be-instantiated in the at least one physical memory [i.e., storage devices 110 – 112 includes drives, redundant array of independent discs (RAID) subsystems, tape drives, tape libraries, optical drives…(col. 3, lines 50 – 53)], and wherein the object-oriented message is a request to declare the new object, the request including the object class for the new object, the object class defining the new object [i.e., each of storage devices 110 and 112 are object oriented devise which operate in a mode in which data is organized and accessed as objects 124-126 (col. 4, lines 51 – 60), (see figure 2)].   
Regarding claim 25, the method of Claim 17, wherein the hardware client is a central processing unit (CPU) [i.e., a data storage system 100 (see figure 1), (col. 3, line 39 - 42)].     
Regarding claim 30, the method of Claim 17, wherein the object is a first-in first-out (FIFO) object and wherein the at least one data member is a data element of the FIFO object [i.e., storage devices 110 – 112 includes drives, redundant array of independent discs (RAID) subsystems, tape drives, tape libraries, optical drives…(col. 3, lines 50 – 53)].  
claim 31, the method of Claim 17, wherein the object is a stack object and wherein the at least one data member includes nested thread context [i.e., each of storage devices 110 and 112 are object oriented devise which operate in a mode in which data is organized and accessed as objects 124-126 (col. 4, lines 51 – 60), (see figure 2)].  
Regarding claim 32, the method of Claim 17, wherein the object-oriented message includes a message type, process identifier, process tag, object identifier, method identifier, argument list, or a combination thereof [i.e., each of storage devices 110 and 112 are object oriented devise which operate in a mode in which data is organized and accessed as objects 124-126 (col. 4, lines 51 – 60), (see figure 2)].

Allowable Subject Matter
Claims 2, 7, 8, 10 – 13, 18, 23, 24, and 26 - 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 18, none of the prior arts Anderson and Nellans discloses the hardware client is a given hardware client of at least one hardware client of the object-oriented memory device; the given hardware client is coupled via the hardware communications interface to a given communications port of at least one communications port of the object- oriented memory device; and the given communications port is allocated solely to the given hardware client or is shared among the given hardware client and at least one other hardware client of the at least one hardware client for communicating object-oriented messages with the object- oriented memory device. 
Instead, Anderson discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and through the object file system which includes an interface to the objects by invoking functions exposed by the interface.

Regarding claims 7 and 23, none of the prior arts Anderson and Nellans discloses the object-oriented message is a request to call a given method of the at least one method and wherein the request includes a handle for the object and a method identifier of a given method of the at least one method. 
Instead, Anderson discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and through the object file system which includes an interface to the objects by invoking functions exposed by the interface.
Nellans discloses receiving a command from a memory controller to a non-volatile memory controller over a wire interface by way of a command protocol, the memory controller coupled to one or more processors, the non-volatile memory controller coupled to non-volatile memory media, the command protocol comprising a control path that enables the memory controller to distinguish among different memory modules, the non-volatile memory controller storing data sequentially on the non-volatile memory media to preserve an ordered sequence of memory operations performed on the non-volatile memory media; and executing the command within the non-volatile memory controller in response to determining that the non-volatile memory controller is capable of satisfying the command.
Regarding claims 8 and 24, none of the prior arts Anderson and Nellans discloses the object-oriented message includes at least one argument and wherein the object-oriented memory device executes a given method of the at least one method employing the at least one argument included. 

Nellans discloses receiving a command from a memory controller to a non-volatile memory controller over a wire interface by way of a command protocol, the memory controller coupled to one or more processors, the non-volatile memory controller coupled to non-volatile memory media, the command protocol comprising a control path that enables the memory controller to distinguish among different memory modules, the non-volatile memory controller storing data sequentially on the non-volatile memory media to preserve an ordered sequence of memory operations performed on the non-volatile memory media; and executing the command within the non-volatile memory controller in response to determining that the non-volatile memory controller is capable of satisfying the command.
Regarding claims 10 and 26, none of the prior arts Anderson and Nellans discloses the hardware client is a hardware process configured to interact with a stack of an operating system and wherein the object-oriented message is sourced from the stack. 
Instead, Anderson discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and through the object file system which includes an interface to the objects by invoking functions exposed by the interface.
Nellans discloses receiving a command from a memory controller to a non-volatile memory controller over a wire interface by way of a command protocol, the memory controller coupled to one or more processors, the non-volatile memory controller coupled to non-volatile memory media, the command protocol comprising a control path that enables the memory controller to distinguish among different memory modules, the non-volatile memory controller storing data sequentially on the non-volatile memory media to preserve an ordered sequence of memory operations performed on the non-volatile 
Regarding claims 11 and 27, none of the prior arts Anderson and Nellans discloses the hardware client is a hardware process configured to employ data stored in the at least one physical memory and wherein the object-oriented memory device is configured to manage a structure of the data in the at least one physical memory for the hardware process via the object. 
Instead, Anderson discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and through the object file system which includes an interface to the objects by invoking functions exposed by the interface.
Nellans discloses receiving a command from a memory controller to a non-volatile memory controller over a wire interface by way of a command protocol, the memory controller coupled to one or more processors, the non-volatile memory controller coupled to non-volatile memory media, the command protocol comprising a control path that enables the memory controller to distinguish among different memory modules, the non-volatile memory controller storing data sequentially on the non-volatile memory media to preserve an ordered sequence of memory operations performed on the non-volatile memory media; and executing the command within the non-volatile memory controller in response to determining that the non-volatile memory controller is capable of satisfying the command.
Regarding claims 12 and 28, none of the prior arts Anderson and Nellans discloses the hardware client is a hardware process, wherein the object is a private storage buffer employed by the hardware process, and wherein the at least one data member is stored in the private storage buffer. 
Instead, Anderson discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and through the object file system which includes an interface to the objects by invoking functions exposed by the interface.

Regarding claims 13 and 29, none of the prior arts Anderson and Nellans discloses the object is an error-correcting code (ECC) object, wherein a payload is included in the object-oriented message, and wherein the at least one data member includes an ECC corrected version of the payload. 
Instead, Anderson discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and through the object file system which includes an interface to the objects by invoking functions exposed by the interface.
Nellans discloses receiving a command from a memory controller to a non-volatile memory controller over a wire interface by way of a command protocol, the memory controller coupled to one or more processors, the non-volatile memory controller coupled to non-volatile memory media, the command protocol comprising a control path that enables the memory controller to distinguish among different memory modules, the non-volatile memory controller storing data sequentially on the non-volatile memory media to preserve an ordered sequence of memory operations performed on the non-volatile memory media; and executing the command within the non-volatile memory controller in response to determining that the non-volatile memory controller is capable of satisfying the command.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saulpaugh (5,590,334) discloses object oriented message passing system and method.
Feeley (US 2010/0313065 A1) discloses object oriented memory in solid state devices.
Mamidale (US 2013/0326180 A1) discloses mechanism for optimized intra-die inter-modelet messaging communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED A RONI/Primary Examiner, Art Unit 2194